                           PELUSO         & TOUGER, LLP
                                     ATTORNEYS AT LAW
                                    70LAFAYETTESTREET
                                  NEW YORK, NEW YORK 10013

                                                                                       TELEPHONE: (212) 608-1234
                                                                                       FACSIMILE: (212) 513-1989




BY ECF:
March 13, 2020

Honorable Sidney H. Stein
United States District Court Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    United States v. Nicholas Falu,
       19 Cr 795 (SHS)

Your Honor,

I am writing on behalf of the defendant, Nicholas Falu who as the Court is aware, has been
released on bond under this Court's Order since November of 2019 under the following
conditions:

       1-$150,000.00 PRB co-signed by three individuals
       2- Home detention with GPS monitoring
       3- Surrender of Passport
       4- Drug testing ·
       5-Travel only in the SDNY and EDNY.

Since his release from custody Mr. Falu has fulfilled all of his pre-trial release requirements. Mr.
Falu would most respectfully like to request that his travel restrictions be expanded to include
Liberty and Elis Islands, which are technically not part of the SDNY or EDNY, for the purposes
of employment. He would be working for Evelyn Hill Company of Jersey City, New Jersey and
his hours would be 9:30AM - 5:00PM in the winter and 9:30AM to 5:30PM in the summer. His
Pre-trial officer Joshua Rothman and AUSA Balsamello have no objection.

Thus, I would respectfully request that the Court grant the above request. Thank you very muc
for your consideration of this matter

                                                      Respectfully yours,


                                                      D
                                                      is::               .;
                                                                              .•....
Honorable Sidney H. Stein
March 13, 2020
Page 2 of 2



cc: AUSA Frank Balsamello
    Pre-Trial Services Officer Joshua Rothman
